Name: Commission Regulation (EEC) No 331/83 of 9 February 1983 on a decision to make no award in respect of the 22nd partial invitation to tender for raw sugar issued in connection with the principal standing invitation to tender referred to in Regulation (EEC) No 2013/82
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10 . 2 . 83 Official Journal of the European Communities No L 38/ 19 COMMISSION REGULATION (EEC) No 331/83 of 9 February 1983 on a decision to make no award in respect of the 22nd partial invitation to tender for raw sugar issued in connection with the principal standing invitation to tender referred to in Regulation (EEC) No 2013/82 Whereas the Management Committee for Sugar has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regulation (EEC) No 606/82 (2), and in particular point (b) of the first subparagraph of Article 19 (4) thereof, Whereas Commission Regulation (EEC) No 2013/82 of 20 July 1982 on a principal standing invitation to tender in order to determine levies and/or refunds on exports of raw sugar (3), requires that partial invitations to tender be issued for the export of the sugar in ques ­ tion ; whereas, pursuant to Article 8 (2) of Regulation (EEC) No 2013/82, a decision may be taken to make no award in respect of a specific partial invitation to tender ; HAS ADOPTED THIS REGULATION : Article 1 No award shall be made in respect of the 22nd partial invitation to tender for raw sugar issued under Regula ­ tion (EEC) No 2013/82, for which the time limit for the submission of tenders expired on 9 February 1983 . Article 2 This Regulation shall enter into force on 10 February 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 February 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 177, 1 . 7 . 1981 p. 4. (2) OJ No L 74, 18 . 3 . 1982, p . 1 . O OJ No L 216, 24 . 7 . 1982, p . 10 .